     Case: 1:21-cv-01792 Document #: 45 Filed: 06/02/21 Page 1 of 5 PageID #:148




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


SECURITIES AND EXCHANGE COMMISSION, :
                                           :
         Plaintiff,                        :
v.                                         :
                                           :               Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.            :
(dba THE INCOME STORE)                     :
                                           :
and                                        :
                                           :
KENNETH D. COURTRIGHT, III,                :
                                           :
         Defendants.                       :
                                           :
__________________________________________


MELANIE E. DAMIAN, as Receiver for
TODAY’S GROWTH CONSULTANT, INC.                     ANCILLARY CASE NO. 1:21-cv-01792
(dba THE INCOME STORE) ,

       Plaintiff,
v.

EIN CAP, INC., ALPHA CAPITAL SOURCE,
INC., BMF CAPITAL, LLC, FUNDKITE, LLC,
AKF, INC., WORLD GLOBAL CAPITAL, LLC,
FOX CAPITAL GROUP, INC., HIGH FIVE GROUP,
LLC, and SUTTON FUNDING NY, INC.,

       Defendants.
                                                           /

      PLAINTIFF’S MOTION FOR SUBSTITUTE SERVICE ON DEFENDANTS,
                   EIN CAP, INC. AND BMF CAPITAL, LLC

       Melanie E. Damian, the court-appointed receiver (“Plaintiff” or the “Receiver”) of Today’s

Growth Consultant, Inc. (d/b/a The Income Store) (“TGC”) in the above-captioned enforcement

action (the “SEC Action”) against TGC and its principal Kenneth D. Courtright, III, moves for
    Case: 1:21-cv-01792 Document #: 45 Filed: 06/02/21 Page 2 of 5 PageID #:149




approval of a substitute method of service pursuant to NY CPLR § 316 (a) for purposes of serving

the Summons and Complaint against Defendants EIN Cap, INC. (“EIN”) and BMF Capital, LLC

(“BMF”) (collectively “Defendants”), and states as follows:

       1.     On April 2, 2021, the Receiver filed the instant action against Defendants EIN,

BMF, Alpha Capital Source, Inc. (“Alpha Capital”), Fundkite, LLC (“Fundkite”), World Global

Capital, LLC (“World Global”), High Five Group, LLC (“High Five”), Fox Capital Group, Inc.

(“Fox Capital”), AKF, Inc. (“AKF”), and Sutton Funding NY, Inc. (“Sutton Funding”) to

accomplish the ends sought and directed by the District Court in the SEC Action, which among

other things, appointed Plaintiff as Receiver and authorized her to commence actions to recover

assets of, and for the benefit of, the Receivership Estate. Defendants BMF and EIN received

$1,669,333.00 and $1,260,300.00, respectively over a period of four months from TGC.

       2.     The Complaint and Summons listed the last known address of Defendant BMF at

1820 Avenue M, Ste. 125, Brooklyn, New York 11230, and the last known address of EIN at 160

Pearl Street, 5th Floor, New York, New York 10005, which are the last known addresses that

appear on searches of these Defendants conducted through the Lexis Accurint research tool and

the New York State Department of State website. Furthermore, the Plaintiff conducted a search

and has confirmed that the Defendants do not have registered agents listed with the New York

Department of State.

       3.     Accordingly, the Plaintiff retained Ivan Gregg to attempt service of the Complaint

and Summons on EIN at 160 Pearl Street, 5th Floor, New York, NY 10005. Mr. Gregg attempted

to serve EIN on April 12, 2021, however, the office was closed. Mr. Gregg then called the phone

number listed for EIN and spoke to an employee who advised that the office staff was working




                                              2
    Case: 1:21-cv-01792 Document #: 45 Filed: 06/02/21 Page 3 of 5 PageID #:150




remotely indefinitely. Nevertheless, Mr. Gregg made a subsequent attempt to serve EIN at this

address and, once again, the office was closed.

       4.      Similarly, the Plaintiff retained DLE Process Servers to attempt service of the

Complaint and Summons on BMF at 1820 Avenue M, Ste. 125, Brooklyn, New York 11230. On

April 13, 2021, the process server attempted to serve BMF, however, the address listed for BMF

is not an office location, but rather a mailbox at Outside the Box Shipping. The store manager for

Outside the Box Shipping refused to disclose the identity of the owner of box 125. Based on the

foregoing, the Receiver believes that making a second service attempt at this address would be

futile, and the Receiver is unaware of another address for BMF at which a subsequent attempt

could be made.

       5.      Further attempts to serve the Defendants at the aforementioned addresses are

unlikely to result in successful service of process and would needlessly waste the time and

resources of the Plaintiff. As set forth in the attached affidavits, Defendants appear to be evading

service by taking advantage of the COVID 19 pandemic or using a mailbox address as entity

address. See Affidavit of Attempted Service, Composite Exhibit A.

       6.      Pursuant to NY Consolidated Law § 102(a)(11), the Plaintiff is precluded from

serving the New York Secretary of State as agent of the Defendants who are actively conducting

business in the State because the matter is not pending in New York state court or a federal court

sitting in or for the state of New York.

       7.      Having exercised significant diligence over the last 2 months to have Defendants

BMF and EIN served, and in light of the pandemic which has resulted in many individuals, perhaps

including the principals, employees and representatives of the Defendants, isolating at home and




                                                  3
    Case: 1:21-cv-01792 Document #: 45 Filed: 06/02/21 Page 4 of 5 PageID #:151




not answering the door, it is proper and appropriate to permit the Plaintiff to effect service of

process by publication of the Summons and Complaint under NY CPLR § 316 (a), which provides:

               An order for service of a summons by publication shall direct that
               the summons be published together with the notice to the defendant,
               a brief statement of the nature of the action and the relief sought…in
               two newspapers…designated in the order as most likely to give
               notice to the person to be served…

       WHEREFORE, Plaintiff Melanie E. Damian, as the Court-appointed Receiver of TGC,

respectfully requests that the Court (a) authorize Plaintiff to effect service of process on Defendants

BMF and EIN by publication pursuant to NY CPLR § 316 (a), and (b) grant all other relief that it

deems just and appropriate.

DATED: June 2, 2021.                                   Respectfully submitted,
                                                        /s/Kenneth Dante Murena
                                                       Kenneth Dante Murena, Esq.
                                                       Florida Bar No. 147486
                                                       DAMIAN & VALORI LLP
                                                       1000 Brickell Avenue, Suite 1020
                                                       Miami, Florida 33131
                                                       Telephone: (305) 371-3960
                                                       Facsimile: (305) 371-3965
                                                       Email: kmurena@dvllp.com

                                                       Counsel for Melanie E. Damian,
                                                       Court-Appointed Receiver

                                                       General Admission to the
                                                       Northern District of Illinois

                                                       and

                                                       Kevin B. Duff (kduff@rdaplaw.net)
                                                       Ill. Bar No. 6210491
                                                       Rachlis Duff & Peel, LLC
                                                       542 South Dearborn Street, Suite 900
                                                       Chicago, Illinois 60605
                                                       Telephone: (312) 733-3950

                                                       Counsel for Melanie E. Damian,
                                                       Court-Appointed Receiver

                                                 4
    Case: 1:21-cv-01792 Document #: 45 Filed: 06/02/21 Page 5 of 5 PageID #:152




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of June 2021, a true and correct copy of the foregoing

document was served on all counsel of record via CM/ECF.

                                                     /s/Kenneth Dante Murena
                                                     Kenneth Dante Murena, Esq.
                                                     Florida Bar No. 147486


                                                     General Admission to the
                                                     Northern District of Illinois




                                               5
